Name: Council Regulation (EEC) No 2978/91 of 7 October 1991 abolishing certain quantitative restrictions and amending Annex I to Regulation (EEC) No 288/82
 Type: Regulation
 Subject Matter: international trade
 Date Published: nan

 12. 10 . 91 Official Journal of the European Communities No L 284/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2978/91 of 7 October 1991 abolishing certain quantitative restrictions and amending Annex I to Regulation (EEC) No 288/82 the economic and commercial situation warrants their abolition ; Whereas, in these circumstances Annex I to Regulation (EEC) No 288/82 should be suitably amended, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), as last amended by Regulation (EEC) No 371 /91 (2), and in particular Article 2, Having regard to the proposal fom the Commission, Whereas the common commercial policy is based on uniform principles ; whereas the common rules for imports established by Regulation (EEC) No 288/82 constitute an important part of this policy ; whereas the liberalization of imports, namely the absence of all quan ­ titative restrictions, subject to exceptions and derogations provided for in Community law, is the point of departure for such common rules ; Whereas quantitative restrictions on imports in the different Member States are set out in a list contained in Annex I to Regulation (EEC) No 288/82 ; Whereas for a number of such restrictions maintained by certain Member States, in particular in respect of Japan, Article 1 The quantitative restrictions on products falling within the CN codes listed respectively in Annexes A, B and C to this Regulation are hereby deleted from Annex I to Regulation (EEC) No 288/82. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 7 October 1991 . For the Council The President W. KOK (') OJ No L 35, 9. 2. 1982, p. 1 . (2) OJ No L 43, 16. 2. 1991 , p. 14. 12. 10. 91No L 284/2 Official Journal of the European Communities ANNEX A CN codes deleted from Annex I to Regulation (EEC) No 288/82 : 2705 00 00 2707 20 10 2707 30 10 2707 50 10 2707 99 30 2712 10 90 2712 20 00 2712 90 31 2712 90 33 2712 90 39 2712 90 90 3203 00 19 320411 00 3204 12 00 3204 13 00 3204 14 00 320415 00 320416 00 320417 00 3204 19 00 3204 20 00 3204 90 00 3702 10 00 3702 20 00 3702 31 10 3702 31 90 3702 32 1 1 3702 32 19 3702 32 31 3702 32 51 3702 32 91 3702 32 99 3702 39 00 3702 41 00 3702 42 00 3702 43 00 3702 44 00 3702 51 10 3702 51 90 3702 52 10 3702 5290 3702 53 00 3702 54 00 3702 55 00 3702 56 10 3702 56 90 3702 91 10 3702 91 90 3702 92 10 3702 92 90 3702 93 10 3702 93 90 3702 94 10 3702 94 90 3702 95 00 4801 00 10 ex 4902 90 00 ex 6908 10 00 6908 90 31 6908 90 51 6908 90 91 6908 90 93 6908 90 99 ex 7207 20 19 721 1 30 90 7211 49 99 ex 7211 90 90 ex 721210 99 ex 7212 21 90 ex 7212 29 90 ex 7212 30 90 ex 7212 50 10 ex 7212 50 98 ex 7212 60 93 ex 7216 90 60 ex 7216 90 91 ex 8204 20 00 ( ¢) 820711 10 8207 11 90 8207 12 10 8207 12 90 8207 20 10 8207 20 91 8207 20 99 (*) 8207 30 10 (*) ex 8207 30 90 (*) 8207 40 11 ex 8207 40 19 0 8207 40 31 8207 40 39 0 8207 40 90 0 8207 50 10 ex 8207 50 30 0 8207 50 50 8207 50 60 ex 8207 50 70 0 8207 50 90 8207 60 10 8207 60 31 ex 8207 60 39 0 ex 8207 60 50 (*) ex 8207 60 71 ex 8207 60 79 0 ex 8207 60 90 0 8207 70 10 8207 70 31 0 8207 70 39 (*) 8207 70 90 8207 80 1 1 ex 8207 80 19 0 ex 8207 80 90 (*) 8207 90 10 ex 8207 9030 0 ex 8207 90 50 0 8207 90 71 8207 90 75 0 8207 90 79 f) ex 8207 90 91 (*) ex 8207 90 99 (*) 8209 00 10 0 8209 00 90 0 ex 8426 12 00 ex 8426 41 00 ex 8426 49 00 8427 10 10 8427 10 90 8427 20 1 1 8427 20 19 8427 20 90 8427 90 00 ex 8431 20 00 ex 8456 10 00 ex 8456 20 00 ex 8456 30 00 ex 8456 90 00 8458 11 10 ex 8458 1 1 91 ex 8458 1 1 99 ex 8458 91 10 ex 8458 91 90 ex 8459 10 00 8459 21 10 8459 21 91 8459 21 99 8459 31 00 8459 40 10 ex 8459 51 00' 8459 61 10 8459 61 91 ex 8459 61 99 ex 8459 70 00 ex 8460 11 00 ex 8460 19 00 ex 8460 21 10 ex 8460 21 90 ex 8460 29 10 ex 8460 29 90 ex 8460 31 00 ex 8460 39 00 ex 8460 40 00 ex 8460 90 10 ex 8461 10 00 ex 8461 20 00 ex 8461 30 00 8461 40 11 8461 40 31 ex 8461 40 71 ex 8461 40 79 ex 8461 50 11 ex 8461 50 19 ex 8461 50 90 8462 10 10 8462 21 10 8462 21 90 8462 31 10 ex 8462 31 90 8462 41 10 8462 41 90 ex 8462 91 50 ex 8462 99 50 8501 20 10 8501 31 10 8501 32 10 8501 33 10 8501 34 10 8501 40 10 8501 51 10 8501 52 10 8501 53 10 8501 61 10 8501 62 10 8501 63 10 8502 11 10 8502 12 10 8502 13 10 8502 20 10 8502 30 10 8502 40 10 , 8504 10 10 8504 31 10 8504 32 10 8504 33 10 8504 40 10 8504 50 10 8546 90 10 8546 90 90 8709 11 10 8709 1 1 90 8709 19 10 8709 19 90 8709 90 10 8709 90 90 8801 10 10 8801 10 90 8801 90 99 8802 40 10 8802 40 90 8804 00 00 9011 10 00 90 11 20 00 9011 80 00 9011 90 00 9015 80 11 9032 10 91 9032 10 99 9104 00 10 9104 00 90 9108 1100 9108 12 00 9108 19 00 9108 20 00 9108 91 00 ex 9108 99 00 9110 11 10 9110 1190 9110 1200 9110 19 00 ex 9110 90 00 9114 10 00 9114 20 00 9114 30 00 9114 40 00 9114 90 00 (*) Only the quantitative restrictions relating to Article 177 (3) (Annex XV (b) of the Act of Accession) are affected (Note 26 in column 5). 12. 10. 91 Official Journal of the European Communities No L 284/3 ANNEX B References to quantitative restrictions in Column 5 (Spain) of Annex I to Regulation (EEC) No 288/82 shall be deleted in respect of the following CN codes : ex 7207 20 39 ex 7207 20 59 ex 7207 20 79 ex 7207 20 90 ex 7208 90 90 ex 7209 90 90 ex 7210 11 90 ex 7210 12 90 ex 7210 20 90 ex 7210 31 90 ex 7210 39 90 ex 7210 41 90 ex 7210 49 90 ex 7210 50 90 ex 7210 60 90 ex 7210 70 90 ex 7210 90 90 7211 90 19 ex 7212 10 93 ex 7212 21 19 ex 7212 29 19 ex 7212 30 19 ex 7212 40 93 ex 7212 40 95 ex 7212 40 98 ex 7212 50 39 ex 7212 50 59 ex 7212 50 71 ex 7212 50 73 ex 7212 50 75 ex 7212 50 91 ex 7212 50 93 ex 7212 50 97 ex 7212 60 19 ex 7212 60 99 ex 7214 10 00 7215 10 00 7215 40 00 ex 7215 90 90 ex 7216 60 11 ex 7216 60 19 ex 7216 60 90 ex 7216 90 50 ex 7216 90 93 ex 7216 90 95 ex 7216 90 97 ex 7216 90 98 7218 90 30 7218 90 91 7218 90 99 7219 90 91 7219 90 99 7220 20 31 7220 20 39 7220 20 51 7220 20 59 7220 20 91 7220 20 99 ex 7220 90 19 7220 90 39 7220 90 90 7222 20 11 7222 20 19 7222 20 91 7222 20 99 7222 30 51 7222 30 59 7222 30 91 7222 30 99 7222 40 91 7222 40 93 7222 40 99 7223 00 10 7223 00 90 , 7224 90 19 7224 90 91 7224 90 99 7225 20 90 7225 90 90 7226 10 91 7226 10 99 7226 20 39 7226 20 59 7226 20 79 7226 20 90 7226 92 91 7226 92 99 7226 99 19 7226 99 39 7226 99 90 7228 10 50 7228 10 90 7228 20 50 7228 20 80 7228 40 00 7228 50 10 7228 50 90 7228 60 90 s 7228 70 91 7228 70 99 7229 10 00 7229 20 00 7229 90 00 8501 10 10 8501 10 91 8501 10 93 ex 8501 10 99 (*) 8501 20 90 8501 31 90 8501 32 91 8501 32 99 8501 33 91 8501 33 99 8501 34 50 8501 34 91 8501 34 99 8501 40 90 8501 51 90 8501 52 9,1 8501 52 93 8501 52 99 8501 53 50 8501 53 91 8501 53 99 8501 61 91 8501 61 99 8501 62 90 8501 63 90 8501 64 00 8502 11 90 850212 90 850213 91 850213 99 8502 20 91 8502 20 99 8502 30 91 8502 30 99 8502 40 90 8503 00 10 ex 8503 00 91 (*) ex 8503 00 99 Q 850410 91 8504 10 99 8504 21 00 8504 22 10 8504 22 90 8504 23 00 ex 8504 31 31 (*) ex 8504 31 39 (*) ex 8504 31 90 Q 8504 32 31 8504 32 39 8504 32 90 8504 33 90 8504 34 00 8504 40 50 8504 40 91 8504 40 93 8504 40 94 8504 40 96 8504 40 97 8504 40 98 8504 50 90 ex 8504 90 11 (*) ex 8504 90 19 Q / 8504 90 90 9103 10 00 9103 90 00 (") Only the quantitative restrictions qualified by Note 15T shall be deleted. No L 284/4 Official Journal of the European Communities 12. 10. 91 ANNEX C References to quantitative restrictions in Column 6 (France) of Annex I to Regulation (EEC) No 288/82 shall be deleted in respect of the following CN codes : 3403 11 00 3403 19 91 3403 19 99 3801 90 00 6601 10 00 6601 91 00 6601 99 10 6601 99 90 6907 10 00 6907 90 10 6907 90 91 6911 10 00 6911 90 00 6912 00 50 6912 00 90 7202 19 00 7202 21 10 7202 21 90 7202 29 00 7202 30 00 7202 41 10 7202 41 90 7202 49 10 7202 49 50 7202 49 90 7202 92 00 8211 10 00 8211 91 90 8211 92 90 8211 93 90 8529 10 90 8529 90 10 8529 90 99 8541 10 10 8541 10 91 8541 10 99 8541 21 10 8541 21 90 8541 29 10 8541 29 90 8541 30 10 8541 30 90 8541 40 10 8541 50 10 8541 50 90 8541 90 00 8542 11 10 8542 11 30 8542 11 72 8542 11 76 8542 11 92 &lt;8542 11 93 8542 1 1 94 8542 1 1 99 8542 19 10 8542 19 20 8542 19 30 8542 19 50 8542 19 70 8542 19 90 8542 20 10 8542 80 00 8542 90 00 8546 10 00 8546 20 10 8546 20 91 8546 20 99 8901 10 10 8901 20 10 8901 30 10 8901 90 10 8902 00 1 1 8902 00 19 8903 91 10 8903 92 10 ex 8904 00 10 8906 00 91 9014 20 11 9014 20 13 9014 20 15 ex 9014 20 19 ex 9014 20 90 ex 9014 80 00 9015 10 10 9015 10 90 9015 20 10 ex 9015 20 90 9015 30 10 9015 30 90 9015 40 10 9015 40 90 ex 9015 80 19 9015 80 91 9015 80 93 9015 80 99 9024 10 10 9024 10 91 902410 93 902410 99 9024 80 10 9024 80 99 9025 19 10 9025 19 91 9025 19 99 9025 20 10 ex 9025 20 90 9025 80 10 9025 80 91 9025 80 99 9026 10 10 9026 10 51 9026 10 59 9026 10 91 9026 10 99 9026 20 10 9026 20 30 9026 20 90 9026 80 10 9026 80 91 9026 80 99 9027 10 10 ex 9027 10 90 ex 9027 20 10 ex 9027 20 90 9027 30 00 9027 40 00 9027 50 00 9027 80 11 9027 80 19 9027 80 99 9029 10 10 ex 9029 10 90 9029 20 10 ex 9029 20 31 ex 9029 20 39 9030 10 10 9030 10 90 9030 20 10 9030 20 90 9030 31 10 9030 31 90 9030 39 10 9030 39 30 9030 39 91 9030 39 99 9030 40 10 9030 40 90 9030 81 10 9030 81 90 9030 89 10 9030 89 91 9030 89 99 9031 10 00 9031 20 00 9031 80 10 9031 80 31 9031 80 39 9031 80 51 9031 80 59 9031 80 99 9032 10 10 9032 20 10 9032 20 90 9032 89 10 9032 89 90 9101 11 00 9101 12 00 9101 19 00 9101 21 00 9101 29 00 9101 91 00 910211 00 9102 12 00 910219 00 9102 21 00 9102 29 00 9102 91 00 9102 99 00 9103 10 00 9103 90 00 9111 1000 9111 20 10 9111 20 90 9111 80 00 9111 90 00 9503 10 10 9503 10 90 9503 20 10 9503 20 90 9503 30 10 9503 30 30 9503 30 90 9503 41 00 9503 49 10 9503 49 30 9503 49 90 9503 50 00 9503 60 10 9503 60 90 9503 70 00 9503 80 10 9503 80 90 9503 90 10 9503 90 31 9503 90 35 9503 90 37 9503 90 51 9503 90 55 9503 90 99